Case: 09-60341     Document: 00511019853          Page: 1    Date Filed: 02/03/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                         FILED
                                     No. 09-60341                     February 3, 2010
                                   Summary Calendar
                                                                   Charles R. Fulbruge III
                                                                           Clerk

SALVADOR CABALLERO-HERNANDEZ,

                                                   Petitioner
v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent




                        Petition for Review of an Order of the
                            Board of Immigration Appeals
                                BIA No. A094-953-167


Before JONES, Chief Judge, and DAVIS and WIENER, Circuit Judges.
PER CURIAM:*
        Salvador Cabellero-Hernandez petitions this court for review of the Board
of Immigration Appeals’ decision summarily affirming the Immigration Judge’s
(“IJ”) order denying his application for cancellation of removal pursuant to
8 U.S.C. § 1229b(b)(1). Petitioner contests the merits of the IJ’s determination
that he was statutorily ineligible for cancellation of removal because he failed to



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60341    Document: 00511019853       Page: 2   Date Filed: 02/03/2010

                                   No. 09-60341

demonstrate the requisite hardship.          Further, Petitioner challenges the
constitutional basis of 8 U.S.C. §§ 1229b(b) and 1252(a)(2)(B).
      “This court lacks jurisdiction to review the IJ’s [discretionary] hardship
determination” under 8 U.S.C. § 1229b(b)(1). Rueda v. Ashcroft, 380 F.3d 831,
831 (2004).     Petitioner’s remaining constitutional claims are meritless.
Petitioner raises a due process challenge to 8 U.S.C. § 1229b(b)(2) on behalf of
his American children, but “[l]egal orders of deportation to their parents do not
violate any constitutional right of citizen children . . . .” Gonzalez-Cuevas v. INS,
515 F.2d 1222, 1224 (5th Cir. 1975).               Petitioner next claims that
§ 1252(a)(2)(B) violates the Administrative Procedure Act (“APA”), but “the APA
does not apply to deportation hearings under [the Immigration and Nationality
Act].” Rivera-Cruz v. INS, 948 F.2d 962, 967 n.5 (5th Cir. 1992).
      For these reasons, petition for review is DENIED.




                                         2